Title: [Diary entry: 20 January 1787]
From: Washington, George
To: 

Saturday 20th. Mercury at 32 in the Morning 45 at Noon and 43 at Night. About 8 Oclock in the evening of yesterday it began a slow, & very moderate rain which continued it is supposed through the Night. In the morning it was very heavy with great appearances of a repetition of rain but none fell. Towards noon the Sun shone & the afternoon was clear & very pleasant. Wind at So. Et. all day but not much of it. Rid to the Ferry, French’s, Dogue run, & Muddy hole plantations—as also to the Ditchers and to the Mill. Employed as yesterday at all of them. Mr. Lund Washington dined here.